It was an action of debt on a bond. The defendant pleaded non estfactum, payment and set-off, accord and satisfaction, release, solvit addiem and solvit post diem, Laws 1826-7, presuming payment, etc. To rebut the presumption of payment, the plaintiff offered in evidence a judgment recovered in his name upon this bond against Noah Ward, the principal obligor, but upon which there had been a partial payment only, made in 1840. The action against Ward was commenced in 1831. This testimony was rejected by the presiding judge, and under his instructions the jury found a verdict for the defendant.
In the case presented to us it appears that the jury found all the issues in favor of the defendant, and of course passed upon their (169)  plea of non est factum. That finding puts an end to the case, for the jury have said it was not the deed of the defendant. It is to express any opinion as to the correctness of the presiding judge in ruling out the testimony offered by the plaintiff. We are precluded from so doing by several adjudications of this Court, Morrisey v.Bunting, 12 N.C. 6; Bullock v. Bullock, 14 N.C. 260; Martin v. Waugh,19 N.C. 518.
PER CURIAM.                                   No error.